IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

RONNIE EUGENE WILLIAMS,

 

Petitioner,
Vv. CASE NO. CV419-121

JAMES DEAL, Warden,

Respondent.

esa esses es ess es es

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 4), to which objections have been filed
(Doc. 5). After a careful de novo review of the record, the
Court concludes that Petitioner’s objections are without merit.
Accordingly, the Report and Recommendation is ADOPTED as _ the
Court’s opinion in this case. As a result, Petitioner’s petition
(Doc. 1) is DISMISSED. In addition, Petitioner is not entitled
to a Certificate of Appealability, rendering moot any request
for in forma pauperis status on appeal. The Clerk of Court is
DIRECTED to close this case.

Petitioner has filed this instant 28 U.S.C. § 2254
petition, which the Magistrate Judge construed as a 28 U.S.C. §
2241 petition, seeking immediate release from confinement.
Petitioner contends that he has fully served his state sentence

and should be released. (Doc. 1 at 5.) This Court agrees with
the Magistrate Judge’s conclusions that this instant petition is
a successive habeas petition and that, even if Petitioner's
petition was authorized procedurally, it is meritless
substantively. (Doc. 4 at 2-4.) As identified by the Magistrate
Judge, Petitioner has filed no less than three prior habeas
actions on the same grounds that Petitioner argues in this
petition: that he is entitled to immediate release because he
has fully served his state sentence. (Id. at 2.) Accordingly, as
Petitioner has not received authorization from the United States
Court of Appeals for the Eleventh Circuit to bring this
successive petition, this Court does not have jurisdiction to
entertain the current petition. Additionally, as noted by the
Magistrate Judge, this Court has previously rejected
Petitioner’s arguments on the merits. (Id. at 3 (citing to

Williams v. Toole, No. CV414-088, 2015 WL 5882976, at *1 (S.D.

 

Ga. Oct. 7, 2015)).)

SO ORDERED this l= aay of July 2019.

a F eB A

WILLIAM T. MOORE,
UNITED STATES epee COURT
SOUTHERN DISTRICT OF GEORGIA
